Exhibit 10.1

SUN MICROSYSTEMS, INC.

1990 LONG-TERM EQUITY INCENTIVE PLAN

AMENDED EFFECTIVE JANUARY 1, 2005

AMENDED FURTHER AS OF JANUARY 25, 2006

1. Purpose of the Plan. The purpose of the Sun Microsystems, Inc. 1990 Long-Term
Equity Incentive Plan is to enable Sun Microsystems, Inc. to provide an
incentive to eligible employees, consultants and Officers whose present and
potential contributions are important to the continued success of the Company,
to afford them an opportunity to acquire a proprietary interest in the Company,
and to enable the Company to enlist and retain in its employ the best available
talent for the successful conduct of its business. It is intended that this
purpose will be effected through the granting of (a) stock options, (b) stock
purchase rights, (c) restricted stock units, (d) stock appreciation rights, and
(e) long-term performance awards.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Committee” means the Committee or Committees referred to in Section 5 of
the Plan. If at any time no Committee shall be in office, then the functions of
the Committee specified in the Plan shall be exercised by the Board.

(d) “Common Stock” means the Common Stock, $0.00067 par value (as adjusted from
time to time), of the Company.

(e) “Company” means Sun Microsystems, Inc., a corporation organized under the
laws of the state of Delaware, or any successor corporation.

(f) “Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) the last reported sale price of the Common Stock of the Company on the
NASDAQ National Market System or, if no such reported sale takes place on any
such day, the average of the closing bid and asked prices, or



--------------------------------------------------------------------------------

(ii) if such Common Stock shall then be listed on a national securities
exchange, the last reported sale price or, if no such reported sale takes place
on any such day, the average of the closing bid and asked prices on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading, or

(iii) if such Common Stock shall not be quoted on such National Market System
nor listed or admitted to trading on a national securities exchange, then the
average of the closing bid and asked prices, as reported by The Wall Street
Journal for the over-the-counter market, or

(iv) if none of the foregoing is applicable, then the Fair Market Value of a
share of Common Stock shall be determined by the Board in its discretion.

(i) “Incentive Stock Option” means an Option intended to be and designated as an
“Incentive Stock Option” within the meaning of Section 422 of the Code.

(j) “Long-Term Performance Award” means an award under Section 11 below. A
Long-Term Performance Award shall permit the recipient to receive a cash or
stock bonus (as determined by the Committee) upon satisfaction of such
performance factors as are set out in the recipient’s individual grant.
Long-Term Performance Awards will be based upon the achievement of Company,
Subsidiary and/or individual performance factors or upon such other criteria as
the Committee may deem appropriate.

(k) “Nonstatutory Stock Option” means any Option that is not an Incentive Stock
Option.

(l) “Officer” means an officer of the Company within the meaning of Section 16
of the Exchange Act and the rules and regulations promulgated thereunder.

(m) “Option” means any option to purchase shares of Common Stock granted
pursuant to Section 7 below.

(n) “Plan” means this 1990 Long-Term Equity Incentive Plan, as hereinafter
amended from time to time.

(o) “Restricted Stock” means shares of Common Stock acquired pursuant to a grant
of Stock Purchase Rights under Section 9 below.

(p) “Restricted Stock Unit” means an award made pursuant to Section 10 below. A
Restricted Stock Unit entitles the recipient to receive shares of Common Stock
after meeting specified vesting criteria.

(q) “Right” means and includes Stock Appreciation Rights and Stock Purchase
Rights granted pursuant to the Plan.

 

2



--------------------------------------------------------------------------------

(r) “Special Reserve” means a number of shares reserved and available for
issuance under the terms of the Plan equal to 3% of the total shares reserved
under the Plan as determined by and set forth under Section 4 below as such
section may be amended from time to time in accordance with the terms of this
Plan.

(s) “Stock Appreciation Right” means an award made pursuant to Section 8 below,
which right permits the recipient to receive an amount of Common Stock or cash
equal in value to the difference between the Fair Market Value of Common Stock
on the date of grant of the Option and the Fair Market Value of Common Stock on
the date of exercise of the Stock Appreciation Right.

(t) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
a restricted stock purchase agreement entered into between the Company and the
purchaser under Section 9 below.

(u) “Subsidiary” means a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or by a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or by a Subsidiary.

3. Eligible Participants. Any Officer, consultant, or other employee of the
Company or of a Subsidiary whom the Committee deems to have the potential to
contribute to the future success of the Company shall be eligible to receive
awards under the Plan; provided, however, that any Options intended to qualify
as Incentive Stock Options shall be granted only to employees of the Company or
its Subsidiaries.

4. Stock Subject to the Plan. Subject to Sections 12 and 13, the total number of
shares of Common Stock reserved and available for distribution pursuant to the
Plan shall be 1,287,475,000 shares. The shares may be authorized, but unissued,
or reacquired Common Stock. Subject to Sections 12 and 13 below, if any shares
of Common Stock that have been optioned under an Option cease to be subject to
such Option (other than through exercise of the Option), or if any Right,
Option, Restricted Stock Unit or Long-Term Performance Award granted hereunder
is forfeited or any such award otherwise terminates prior to the issuance to the
participant of Common Stock, the shares (if any) that were reserved for issuance
pursuant to such Right, Option, Restricted Stock Unit or Long-Term Performance
Award shall again be available for distribution in connection with future awards
or Option grants under the Plan; provided, however, that shares of Common Stock
that have actually been issued under the Plan, whether upon exercise of an
Option or Right or in satisfaction of a Restricted Stock Unit or Long-Term
Performance Award, shall not in any event be returned to the Plan and shall not
become available for future distribution under the Plan.

5. Administration.

(a) Procedure.

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of service providers.

(ii) Section 162(m). To the extent that a Committee determines it to be
desirable to

 

3



--------------------------------------------------------------------------------

qualify awards granted hereunder as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the Plan shall be administered by a
Committee consisting solely of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”), the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board, or (B) a Committee, which committee shall be
constituted to satisfy applicable securities laws, Delaware corporate law and
the Code.

(b) Authority. A Committee, if there be one, shall have full power to implement
and carry out the Plan, subject to the general purposes, terms, and conditions
of the Plan and to the direction of the Board (including the specific duties
delegated by the Board to such Committee), which power shall include, but not be
limited to, the following:

(i) to select the Officers, consultants and other employees of the Company
and/or its Subsidiaries to whom Options, Rights, Restricted Stock Units and/or
Long-Term Performance Awards may from time to time be granted hereunder;

(ii) to determine whether and to what extent Options, Rights, Restricted Stock
Units and/or Long-Term Performance Awards, or any combination thereof, are
granted hereunder;

(iii) to determine the number of shares of Common Stock to be covered by each
such award granted hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Option or other award and/or the
shares of Common Stock relating thereto, based in each case on such factors as
the Committee shall determine, in its sole discretion);

(vi) to determine whether and under what circumstances an Option may be settled
in cash or Restricted Stock under Section 7(j) instead of Common Stock;

(vii) to determine the form of payment that will be acceptable consideration for
exercise of an Option or Right or the purchase of Common Stock in satisfaction
of a Restricted Stock Unit granted under the Plan;

 

4



--------------------------------------------------------------------------------

(viii) to determine, to the extent permitted by Section 409A of the Code,
whether and under what circumstances Common Stock and other amounts payable with
respect to an award under this Plan shall be deferred either automatically or at
the election of the participant (including providing for and determining the
amount (if any) of any deemed earnings on any deferred amount during any
deferral period);

(ix) to reduce, to the extent permitted by Section 409A of the Code, the
exercise price of any Option or Right or the purchase price of any Common Stock
issued in satisfaction of a Restricted Stock Unit;

(x) to determine the terms and restrictions applicable to Stock Purchase Rights
and the Restricted Stock purchased by exercising such Rights;

(xi) to determine the terms and restrictions applicable to Restricted Stock
Units and the Common Stock issued in satisfaction of Restricted Stock Units; and

(xii) to allow participants to satisfy withholding tax obligations by electing
to have the Company withhold from the shares of Common Stock to be issued upon
exercise or satisfaction of an award that number of shares having a Fair Market
Value equal to the amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by a participant to have shares
withheld for this purpose shall be made in such form and under such conditions
as the Committee may deem necessary or advisable and shall be subject to the
consent or disapproval of the Committee.

(c) Rules. The Committee shall have the authority to construe and interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan.

6. Duration of the Plan. The Plan shall remain in effect until terminated by the
Board under the terms of the Plan, provided that in no event may Incentive Stock
Options be granted under the Plan later than October 15, 2010.

7. Stock Options. The Committee, in its discretion, may grant Options to
eligible participants and shall determine whether such Options shall be
Incentive Stock Options or Nonstatutory Stock Options. Each Option shall be
evidenced by a written Option agreement which shall expressly identify the
Option as an Incentive Stock Option or as a Nonstatutory Stock Option, and be in
such form and contain such provisions as the Committee shall from time to time
deem appropriate. Without limiting the foregoing, the Committee may, at any
time, or from time to time, authorize the Company, with the consent of the
respective recipients, to issue new Options including Options in exchange for
the surrender and cancellation of any or all outstanding Options or Rights.
Option agreements shall contain the following terms and conditions:

(a) Exercise Price; Number of Shares. The exercise price of the Option, which
shall be approved

 

5



--------------------------------------------------------------------------------

by the Committee, must be equal to or greater than the Fair Market Value of the
Common Stock at the time the Option is granted. The Option agreement shall
specify the exercise price and the number of shares of Common Stock to which it
pertains.

(b) Waiting Period; Exercise Dates; Term. At the time an Option is granted, the
Committee will determine the terms and conditions to be satisfied before shares
may be purchased, including the dates on which shares subject to the Option may
first be purchased. The Committee may specify that an Option may not be
exercised until the completion of the waiting period specified at the time of
grant. (Any such period is referred to herein as the “waiting period.”) At the
time an Option is granted, the Committee shall fix the period within which such
Option may be exercised, which shall not be less than the waiting period, if
any, nor, in the case of an Incentive Stock Option, more than 10 years from the
date of grant.

(c) Form of Payment. The consideration to be paid for the shares of Common Stock
to be issued upon exercise of an Option, including the method of payment, shall
be determined by the Committee (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (i) cash,
(ii) certified or cashier’s check, (iii) promissory note (provided that Officers
may not exercise an Option using a promissory note), (iv) other shares of Common
Stock (including, in the discretion of the Committee, Restricted Stock) which
(A) either have been owned by the option holder for more than six months on the
date of surrender or were not acquired, directly or indirectly, from the
Company, and (B) have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the shares as to which said Option shall be
exercised, (v) delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale or loan proceeds required to pay the exercise price,
(vi) delivery of an irrevocable subscription agreement for the shares which
obligates the option holder to take and pay for the shares not more than 11
months after the date of delivery of the subscription agreement or (vii) any
combination of the foregoing methods of payment.

(d) Effect of Termination of Employment, Retirement or Death of Employee
Participants. In the event that an option holder during his or her lifetime
ceases to be an employee of the Company or of any Subsidiary for any reason,
including retirement, any Option, including any unexercised portion thereof,
which was otherwise exercisable on the date of termination of employment, shall
expire within such time period as is determined by the Committee; provided,
however, that in the case of an Incentive Stock Option the Option shall expire
unless exercised within a period of 3 months from the date on which the option
holder ceased to be an employee, but in no event after the expiration of the
term of such Option as set forth in the Option agreement. If in any case the
Committee shall determine that an employee shall have been discharged for Just
Cause (as defined below) such employee shall not thereafter have any rights
under the Plan or any Option that shall have been granted to him or her under
the Plan. For purposes of this Section, “Just Cause” means the termination of
employment of an employee shall have taken place as a result of (i) willful
breach or neglect of duty; (ii) failure or refusal to work or to comply with the
Company’s rules, policies, and practices; (iii) dishonesty;
(iv) insubordination; (v) being under the influence of drugs (except to the
extent medically prescribed) or alcohol while on duty or on Company premises;
(vi) conduct endangering, or likely to endanger, the health or safety of another
employee; or (vii) conviction of a felony. In the event of the death of an
employee option holder, that portion of the Option which had become exercisable
on the date of death

 

6



--------------------------------------------------------------------------------

shall be exercisable by his or her personal representatives, heirs, or legatees
within six months or such time period as is determined by the Committee but in
no event after the expiration of the term of such Option as set forth in the
Option agreement. In the event of the death of an option holder within one month
after termination of employment or service, that portion of the Option which had
become exercisable on the date of termination shall be exercisable by his or her
personal representatives, heirs, or legatees within six months or such time
period as is determined by the Committee but in no event after the expiration of
the term of such Option as set forth in the Option agreement. In the event that
an option holder ceases to be an employee of the Company or of any Subsidiary
for any reason, including death or retirement, prior to the lapse of the waiting
period, if any, his or her Option shall terminate and be null and void to the
extent unvested.

(e) Leave of Absence. The employment relationship shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; (iii) any other
leave of absence approved by the Committee, provided that such leave is for a
period of not more than 3 months (or not more than 30 days for unpaid leave),
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing;
or (iv) a transfer between locations of the Company or between the Company, its
Subsidiaries or its successor. In the case of any employee on an approved leave
of absence, the Committee may make such provisions respecting suspension of
vesting of the Option while on leave from the employ of the Company or a
Subsidiary as it may deem appropriate, except that in no event shall an Option
be exercised after the expiration of the term set forth in the Option agreement.

(f) Acceleration of Exercisability or Waiting Period. The Committee may
accelerate the earliest date on which outstanding Options (or any installments
thereof) are exercisable.

(g) Special Incentive Stock Option Provisions. In addition to the foregoing,
Options granted under the Plan which are intended to be Incentive Stock Options
under Section 422 of the Code shall be subject to the following terms and
conditions:

(i) Dollar Limitation. To the extent that the aggregate Fair Market Value of the
shares of Common Stock with respect to which Options designated as Incentive
Stock Options become exercisable for the first time by any individual during any
calendar year (under all plans of the Company) exceeds $100,000, such Options
shall be treated as Nonstatutory Stock Options. For purposes of the preceding
sentence, (i) Options shall be taken into account in the order in which they
were granted and (ii) the Fair Market Value of the shares shall be determined as
of the time the Option with respect to such shares is granted.

(ii) 10% Stockholder. If any person to whom an Incentive Stock Option is to be
granted pursuant to the provisions of the Plan is, on the date of grant, the
owner of Common Stock (as determined under Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any Subsidiary, then the following special provisions
shall be applicable to the Incentive Stock Option granted to such individual:

(A) The exercise price per share of the Common Stock subject to such Incentive
Stock Option shall not be less than 110% of the Fair Market Value of the Common
Stock on the date of grant; and

 

7



--------------------------------------------------------------------------------

(B) The Option shall not have a term in excess of five years from the date of
grant.

Except as modified by the preceding provisions of this Section 7(g) and except
as otherwise required by Section 422 of the Code, all of the provisions of the
Plan shall be applicable to the Incentive Stock Options granted hereunder.

(h) Other Provisions. Each Option granted under the Plan may contain such other
terms, provisions, and conditions not inconsistent with the Plan as may be
determined by the Committee.

(i) Options to Consultants. Options granted to consultants shall not be subject
to Sections 7(b) and 7(d) of the Plan, but shall have such terms and conditions
pertaining to the waiting period (if any), exercise date, and effect of
termination of the consulting relationship as the Committee shall determine in
each case.

(j) Buyout Provisions. The Committee may at any time offer to buy out, for a
payment in cash or Common Stock (including Restricted Stock), an Option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the option holder at the time that such offer is
made. Any such offer made to an Officer shall comply with the applicable
provisions of Rule 16b-3. This provision is intended only to clarify the powers
of the Committee and shall not in any way be deemed to create any rights on the
part of option holders to receive buyout offers or payments.

(k) Limitations on Grants to Employees. Notwithstanding anything to the contrary
herein, the following limitations shall apply to grants of Options:

(i) No eligible participant shall be granted, in any fiscal year of the Company,
Options to purchase more than 4,800,000 shares.

(ii) In connection with his or her initial employment, an eligible participant
may be granted Options to purchase up to an additional 6,400,000 shares which
shall not count against the limit set forth in subsection (i) above.

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.

(iv) If an Option is cancelled (other than in connection with a transaction
described in Section 13), the cancelled Option will be counted against the limit
set forth in this paragraph (k). For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

8. Stock Appreciation Rights. Stock Appreciation Rights may be granted only in
connection with an Option, either concurrently with the grant of the Option or
at any time thereafter during the term of the Option. The following provisions
apply to such Stock Appreciation Rights.

 

8



--------------------------------------------------------------------------------

(a) Exercise of Right. The Stock Appreciation Right shall entitle the option
holder to exercise the Right by surrendering to the Company unexercised a
portion of the underlying Option as to which Option holder has a right to
exercise. The Option holder shall receive in exchange from the Company an amount
in cash or Common Stock equal in value to the excess of (x) the Fair Market
Value on the date of exercise of the Right of the Common Stock covered by the
surrendered portion of the underlying Option over (y) the exercise price of the
Common Stock covered by the surrendered portion of the underlying Option, as
determined in accordance with Section 7(a) above. Notwithstanding the foregoing,
the Committee may place limits on the amount that may be paid upon exercise of a
Stock Appreciation Right; provided, however, that such limit shall not restrict
the exercisability of the underlying Option.

(b) Option Cancelled. When a Stock Appreciation Right is exercised, the
underlying Option, to the extent surrendered, shall no longer be exercisable.

(c) Exercisability Requirement. A Stock Appreciation Right shall be exercisable
only when and to the extent that the underlying Option is exercisable and shall
expire no later than the date on which the underlying Option expires.

(d) In-the-Money Requirement. A Stock Appreciation Right may only be exercised
at a time when the Fair Market Value of the Common Stock covered by the
underlying Option exceeds the exercise price of the Common Stock covered by the
underlying Option.

(e) Incentive Stock Option Requirements. In the event that a Stock Appreciation
Right is granted that relates to an Incentive Stock Option, such Right shall
contain such additional or different terms as may be necessary under applicable
regulations to preserve treatment of the Incentive Stock Option as such under
Section 422 of the Code.

(f) Form of Payment. The Company’s obligation arising upon the exercise of a
Stock Appreciation Right shall be paid currently and may be paid in Common Stock
or in cash, or in any combination of Common Stock and cash, as the Committee in
its sole discretion may determine. Shares of Common Stock issued upon the
exercise of a Stock Appreciation Right shall be valued at the Fair Market Value
of the Common Stock as of the date of exercise.

9. Stock Purchase Rights.

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Committee determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of shares of Common Stock that such person shall be
entitled to purchase, the price to be paid, which price in the case of
individuals subject to Section 16 of the Exchange Act shall not be more than
$0.00067 per share (the par value of the Company’s Common Stock, as adjusted
from time to time, and the

 

9



--------------------------------------------------------------------------------

minimum price permitted by the Delaware General Corporation Law), and the time
within which such person must accept such offer, which shall in no event exceed
60 days from the date the Stock Purchase Right was granted. The offer shall be
accepted by execution of a Restricted Stock purchase agreement in the form
determined by the Committee. Shares purchased pursuant to the grant of a Stock
Purchase Right shall be referred to herein as “Restricted Stock.”

(b) Repurchase Option. The Restricted Stock purchase agreement shall grant the
Company a repurchase option exercisable upon the voluntary or involuntary
termination of the purchaser’s employment with the Company for any reason
(including death or Disability). The purchase price for shares repurchased
pursuant to the Restricted Stock purchase agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse as to not more than
50% of such shares at a date not earlier than 2-1/2 years from the date of grant
of the Restricted Stock and as to the remaining shares at a date not earlier
than 5 years from the date of grant of the Restricted Stock. The Committee shall
exercise its repurchase option in accordance with the above. Notwithstanding the
foregoing, with respect to Restricted Stock granted out of and subject to the
restrictions of the Special Reserve, the Committee may in its discretion
exercise its repurchase option and such repurchase option shall lapse as to such
shares at such a rate as the Committee may, in its discretion, determine.

(c) Other Provisions. The Restricted Stock purchase agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Committee in its sole discretion. In addition, the provisions
of Restricted Stock purchase agreements need not be the same with respect to
each purchaser.

10. Restricted Stock Units.

(a) Awards. Restricted Stock Units may be issued either alone, in addition to,
or in tandem with other awards granted under the Plan and/or cash awards made
outside of the Plan. After the Committee determines that it will offer
Restricted Stock Units under the Plan, it shall advise the offeree in writing of
the terms, conditions and restrictions related to the offer, including the
number of shares of Common Stock issuable in satisfaction of such Restricted
Stock Units, the price to be paid, which price in the case of individuals
subject to Section 16 of the Exchange Act shall not be more than $0.00067 per
share (the par value of the Company’s Common Stock, as adjusted from time to
time, and the minimum price permitted by the Delaware General Corporation Law),
and the time within which such person must accept such offer, which shall in no
event exceed 60 days from the date the Restricted Stock Unit was granted. The
offer shall be accepted by execution of a Restricted Stock Unit agreement in the
form determined by the Committee.

(b) Vesting. The Restricted Stock Unit agreement shall provide for vesting that
shall cease upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or Disability).
Restricted Stock Units shall vest as to not more than 50% of such shares at a
date not earlier than 2-1/2 years from the date of grant of the Restricted Stock
Unit and as to the remaining shares at a date not earlier than 5 years from the
date of grant of the Restricted Stock Unit. Notwithstanding the foregoing,
Restricted Stock Units granted out of and subject to the restrictions of the
Special Reserve shall vest at such a rate as the Committee may, in its
discretion, determine.

 

10



--------------------------------------------------------------------------------

(c) Other Provisions. The Restricted Stock Unit agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Committee in its sole discretion. In addition, the provisions
of Restricted Stock Unit agreements need not be the same with respect to each
purchaser.

11. Long-Term Performance Awards.

(a) Awards. Long-Term Performance Awards are cash or stock bonus awards that may
be granted either alone, in addition to or in tandem with other awards granted
under the Plan and/or awards made outside of the Plan. Long-Term Performance
Awards shall not require payment by the recipient of any consideration for the
Long-Term Performance Award or for the shares of Common Stock covered by such
award. The Committee shall determine the nature, length and starting date of any
performance period (the “Performance Period”) for each Long-Term Performance
Award and shall determine the performance and/or employment factors to be used
in the determination of the value of Long-Term Performance Awards and the extent
to which such Long-Term Performance Awards have been earned. Shares issued
pursuant to a Long-Term Performance Award may be made subject to various
conditions, including vesting or forfeiture provisions. Long-Term Performance
Awards may vary from participant to participant and between groups of
participants and shall be based upon the achievement of Company, Subsidiary
and/or individual performance factors or upon such other criteria as the
Committee may deem appropriate. Performance Periods may overlap and participants
may participate simultaneously with respect to Long-Term Performance Awards that
are subject to different Performance Periods and different performance factors
and criteria. Long-Term Performance Awards shall be confirmed by, and be subject
to the terms of, a written Long-Term Performance Award agreement.

(b) Value of Awards. At the beginning of each Performance Period, the Committee
may determine for each Long-Term Performance Award subject to such Performance
Period the range of dollar values and/or numbers of shares of Common Stock to be
issued to the participant at the end of the Performance Period if and to the
extent that the relevant measures of performance for such Long-Term Performance
Award are met. Such dollar values or numbers of shares of Common Stock may be
fixed or may vary in accordance with such performance or other criteria as may
be determined by the Committee.

(c) Adjustment of Awards. Notwithstanding the provisions of Section 20 hereof,
the Committee may, after the grant of Long-Term Performance Awards, adjust the
performance factors applicable to such Long-Term Performance Awards to take into
account changes in the law or in accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
inclusion or exclusion of the impact of extraordinary or unusual items, events
or circumstances in order to avoid windfalls or hardships.

(d) Termination. Unless otherwise provided in the applicable Long-Term
Performance Award agreement, if a participant terminates his or her employment
or his or her consultancy during a Performance Period because of death or
Disability, the Committee may in its discretion provide for an

 

11



--------------------------------------------------------------------------------

earlier payment in settlement of such award, which payment may be in such amount
and under such terms and conditions as the Committee deems appropriate. Unless
otherwise provided in the applicable Long-Term Performance Award agreement, if a
participant terminates employment or his or her consultancy during a Performance
Period for any reason other than death or Disability, then such a participant
shall not be entitled to any payment with respect to the Long-Term Performance
Award subject to such Performance Period, unless the Committee shall otherwise
determine in its discretion.

(e) Form of Payment. The earned portion of a Long-Term Performance Award may be
paid currently or on a deferred basis consistent with Section 409A of the Code
(with such interest or earnings equivalent as may be determined by the
Committee). Payment shall be made in the form of cash or whole shares of Common
Stock, including Restricted Stock, or a combination thereof, either in a lump
sum payment or in installments, all as the Committee shall determine at the time
of grant.

(f) Reservation of Shares. In the event that the Committee grants a Long-Term
Performance Award that is payable in cash or Common Stock, the Committee may
(but need not) reserve an appropriate number of shares of Common Stock under the
Plan at the time of grant of the Long-Term Performance Award. If and to the
extent that the full amount reserved is not actually paid in Common Stock, the
shares of Common Stock representing the portion of the reserve for that
Long-Term Performance Award that is not actually issued in satisfaction of such
Long-Term Performance Award shall again become available for award under the
Plan. If shares of Common Stock are not reserved by the Committee at the time of
grant, then (i) no shares shall be deducted from the number of shares available
for grant under the Plan at that time and (ii) at the time of payment of the
Long-Term Performance Award, only the number of shares actually issued to the
participant shall be so deducted. If there are not a sufficient number of shares
available under the Plan for issuance to a participant at the time of payment of
a Long-Term Performance Award, any shortfall shall be paid by the Company in
cash.

12. Recapitalization. In the event that dividends are payable in Common Stock or
in the event there are splits, subdivisions, or combinations of shares of Common
Stock, the number of shares available under the Plan shall be increased or
decreased proportionately, as the case may be, and the number of shares of
Common Stock deliverable in connection with any Option, Right, Restricted Stock
Unit or Long-Term Performance Award theretofore granted shall be increased or
decreased proportionately, as the case may be, without change in the aggregate
purchase price (where applicable).

13. Reorganization. In case the Company is merged or consolidated with another
corporation and the Company is not the surviving corporation, or in case the
property or stock of the Company is acquired by another corporation, or in case
of separation, reorganization, or liquidation of the Company, the Committee, or
the board of directors of any corporation assuming the obligations of the
Company hereunder, shall, as to outstanding Options, Rights, Restricted Stock
Units or Long-Term Performance Awards either (a) make appropriate provision for
the protection of any such outstanding Options, Rights, Restricted Stock Units
or Long-Term Performance Awards by the assumption or substitution on an
equitable basis of appropriate stock of the Company or of the merged,
consolidated, or otherwise reorganized corporation which will be issuable in
respect to the shares of Common Stock, provided that in the case of Options,
such assumption or substitution comply with Section 424(a) of the Code, or
(b) upon written notice to the participant, provide that the Option or Right
must be exercised within 30 days of the date of such notice or it will be
terminated. In any such case, the Committee may, in its discretion, advance the
lapse of vesting periods, waiting periods, and exercise dates.

 

12



--------------------------------------------------------------------------------

14. Employment or Consulting Relationship. Nothing in the Plan or any award made
hereunder shall interfere with or limit in any way the right of the Company or
of any Subsidiary to terminate any recipient’s employment or consulting
relationship at any time, with or without cause, nor confer upon any recipient
any right to continue in the employ or service of the Company or any Subsidiary.

15. General Restriction. Each award shall be subject to the requirement that,
if, at any time, the Committee shall determine, in its discretion, that the
listing, quotation, registration, or qualification of the shares subject to such
award upon any securities exchange or quotation system or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, such award or
the issue or purchase of shares thereunder, such award may not be exercised in
whole or in part unless such listing, quotation, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

16. Rights as a Stockholder. The holder of an Option, Right, Restricted Stock
Unit or Long-Term Performance Award shall have no rights as a stockholder with
respect to any shares covered by such Option, Right, Restricted Stock Unit or
Long-Term Performance Award until the date of exercise. Once an Option, Right,
Restricted Stock Unit or Long-Term Performance Award is exercised by the holder
thereof, the participant shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her holding is entered upon
the records of the duly authorized transfer agent of the Company. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

17. Nonassignability of Awards. No awards made hereunder, including Options,
Rights, Restricted Stock Units and Long-Term Performance Awards, shall be
assignable or transferable by the recipient other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder, and in no event shall such awards be assigned or
transferred in a manner that is inconsistent with the specific Plan provisions
relating thereto. The designation of a beneficiary by a participant does not
constitute a transfer. During the life of the recipient, an Option, Right,
Restricted Stock Unit or Long-Term Performance Award shall be exercisable only
by him or her or by a transferee permitted by this Section 17.

18. Withholding Taxes. Whenever, under the Plan, shares are to be issued in
satisfaction of Options, Rights, Restricted Stock Units or Long-Term Performance
Awards granted hereunder, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy federal,
state, and local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares. Whenever, under the Plan, payments
are to be made to participants in cash, such payments shall be net of an amount
sufficient to satisfy federal, state, and local withholding tax requirements.

19. Nonexclusivity of the Plan. Neither the adoption or amendment of the Plan by
the Board, the

 

13



--------------------------------------------------------------------------------

submission of the Plan or any amendments thereto to the stockholders of the
Company for approval, nor any provision of the Plan shall be construed as
creating any limitations on the power of the Board or the Committee to adopt and
implement such additional compensation arrangements as it may deem desirable,
including, without limitation, the awarding of cash or the granting of stock
options, stock appreciation rights, stock purchase rights, restricted stock
units or long-term performance awards outside of the Plan, and such arrangements
may be either generally applicable to a class of employees or consultants or
applicable only in specified cases.

20. Amendment, Suspension, or Termination of the Plan. The Board may at any time
amend, alter, suspend, or terminate the Plan, but no amendment, alteration,
suspension, or termination shall be made which would impair the rights of any
grantee under any grant theretofore made, without his or her consent. In
addition, to the extent necessary and desirable to comply with Rule 16b-3 under
the Exchange Act or under Section 422 of the Code (or any other applicable law),
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as is required by such applicable law.

21. Effective Date of the Plan. The Plan shall become effective upon approval of
the Board and shall be subject to stockholder approval within 11 months of
adoption by the Board. Options, Rights, Restricted Stock Units and Long-Term
Performance Awards may be granted and exercised under the Plan only after there
has been compliance with all applicable federal and state securities laws.

 

14